DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No claims are amended.
Claims 45-53 are withdrawn
Claims 34-44 are examined on the merits.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive:
With respect to Double Patenting rejection, since the Terminal Disclaimer filed 01/20/2022 is disapproved (see explanations below), the Double Patenting rejection is maintained.
With respect to claim 1, Applicant argues that the rejection is improper because the reference of Chen does not disclose one or more layers juxtaposed between a primary dressing surface and an outer cover.
However, Since the instant Specification does not disclose that one or more layers between the primary dressing and the outer cover perform any specific function, it is the matter of mere duplication of essential working parts that involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B). Therefore, the rejection over Chen et al. (US 8,834,447) is maintained. See the obviousness rejection statement below.
With respect to dependent claims 38, 39 and 41, Applicant’s arguments are substantially identical to arguments discussed above.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
To remedy this:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1. 76(c)) that identifies the "new" applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the§ 1.46(c) request we need a POA that gives power to the attorney who is signing
the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Please make corrections as suggested above and also resubmit the TD. (No new fee required).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 10 and 13 of U.S. Patent No. 10058455. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 34 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 34 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 34 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 35 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 36 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 37 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 38 of the Application are to be found in claim 5 of the Patent.
All the limitations of claim 39 of the Application are to be found in claim 10 of the Patent.
All the limitations of claim 41 of the Application are to be found in claim 13 of the Patent.
Claims 40 and 42-44 are depend on claim 34 and fall therewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-37, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,834,447).
Regarding claims 34 and 43, Chen discloses a transdermal drug delivery patch (Abstract, line 1) capable of being used to treat wounds, comprising:
a substrate (Abstract, line 4) that is a cover layer;
a primary wound dressing 1 (col. 4, lines 30-31; figs. 1 and 2) comprising three-dimensional polymer protuberances 12 (col. 4, line 31; figs. 1 and 2) that extend upward from the dressing surface to engage the wound, wherein the protuberances comprise at least one biodegradable polymer (col. 4, lines 34-35) and nanoparticles 14 (col. 4, line 35; fig. 1) being gold and silver nano hollow spheres (col. 4, lines 64-65) that is a medicinal material, wherein nanoparticles are controllably released for healing the wound, since they are positioned into the biodegradable polymer (col. 4, lines 34-35).

    PNG
    media_image1.png
    260
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    559
    media_image2.png
    Greyscale

Chen does not expressly disclose the patch comprising one or more layers juxtaposed between a primary dressing surface and an outer cover.
Since the instant Specification does not disclose that one or more layers between the primary dressing and the outer cover perform any specific function, it is the matter of mere duplication of essential working parts. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the patch of Chen with the second cover layer in order to improve a mechanical reliability of the dressing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B). 
Regarding claims 35 and 36, Chen discloses a drug delivery patch, wherein protuberances has a base having a circular cross-section (col. 4, lines 45-46), as required by claim 36, with the base dimension in the range of 50-1200 μm that encompasses claimed range, as required by claims 34 and 43.
Regarding claim 37, Chen discloses the device, wherein nanoparticles are uniformly distributed within the polymer protuberances (fig. 1).
Regarding claim 44, Chen discloses the device, wherein the polymer protuberances are activated, since the process of degradation of the biodegradable polymer (col. 4, lines 34-35) is interpreted as being activation of protuberances.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,834,447) in view of Sung et a1. (US 7,901,711).
Chen discloses the invention discussed above but does not expressly disclose the dressing, wherein the medicinal nanoparticles are non-uniformly distributed within the polymer protuberances.
Sung teaches a nanoparticles dermal delivery dressing (Abstract, lines 1-4), wherein nanoparticles are distributed non-uniformly (see fig. 5 (A)).

    PNG
    media_image3.png
    387
    317
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the nanoparticles of Chen in the non-uniformly form, as taught by Sung in order to achieve a predictable result by employing the structure conventionally known in the art.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,834,447) in view of Chen et al. (US 2014/0005606).
Chen ‘447 discloses the invention discussed above but does not expressly disclose the device, wherein the biodegradable polymer comprises PLA, PGA, PEG, PLGA, PGSA, and/or combinations thereof.
Chen ‘606 teaches that it is known to use PLA, PGA or PLGA as the biodegradable polymer for drag delivery device (page 1, [0012]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the device of Chen ‘447 of the PLA, PGA or PLGA, as taught by Chen ‘606 in order to achieve a predictable result by employing the material conventionally known in the art.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,834,447) in view of Aria et al. (US 8,764,681).
Chen discloses the invention discussed above but does not expressly disclose the device, wherein the primary dressing is superhydrophobic.
Aria refers to conventionally known dermal delivery dressing being superhydrophobic (col. 2, lines 32-33).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the dressing of Chen superhydrophobic, as taught by Aria in order to improve the device, as suggested by Aria (col. 2, lines 35-39).
Allowable Subject Matter
As previously stated, claims 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 40, the closest prior art of record Chen et al. (US 8,834,447), Sung et a1. (US 7,901,711), Chen et al. (US 2014/0005606) and Aria et al. (US 8,764,681) fail to teach, suggest or render obvious nanoparticles coated with a medicinal layer.
Regarding claim 42, the closest prior art of record Chen et al. (US 8,834,447), Sung et a1. (US 7,901,711), Chen et al. (US 2014/0005606) and Aria et al. (US 8,764,681) fail to teach, suggest or render obvious perforations for purposes of moisture management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781